EX-10 2 frm8k05-09.htm

>             Exhibit 10.1
> 
>  
> 
>             INDEMNIFICATION AGREEMENT dated as of _____________________,
> between Minerals Technologies Inc., a Delaware corporation (the "Company"),
> and the other party signatory hereto (the "Indemnitee").
> 
>             WHEREAS, the Company has adopted provisions in its Certificate of
> Incorporation and Bylaws providing for indemnification of its officers and
> directors to the fullest extent permitted by the DGCL, and the Company wishes
> to clarify and enhance the rights and obligations of the Company and the
> Indemnitee with respect to indemnification;
> 
>             NOW, THEREFORE, in consideration of the Indemnitee's service or
> continued service as a director or officer of the Company, the parties hereto
> agree as follows:

 

> >             1.    Service by Indemnitee. The Indemnitee agrees to serve or
> > continue to serve as a director or officer of the Company so long as the
> > Indenmitee is duly elected and qualified or appointed and until such time as
> > the Indemnitee resigns or fails to stand for reelection or is removed from
> > his position. The Indemnitee may at any time and for any reason resign or be
> > removed from such position in the sole discretion of the Company (subject to
> > any other contractual obligation or any obligation or restriction imposed by
> > the Certificate of Incorporation or Bylaws or otherwise by operation of
> > law), in which event the Company shall have no obligation hereunder to
> > continue the Indemnitee in any such position.
> 
>  
> 
> >             2.    Indemnification. The Company shall indemnify the
> > Indemnitee as provided in this Agreement and to the fullest extent permitted
> > by the DGCL in effect on the date hereof and as amended from time to time
> > (but, in the case of any such amendment, only to the extent that such
> > amendment permits the Company to provide broader indemnification rights than
> > such law permitted the Company to provide prior to such amendment). Without
> > limiting the scope of the indemnification provided by this Section 2, the
> > right to indemnification of the Indemnitee provided hereunder shall include,
> > but shall not be limited to, those rights hereinafter set forth; provided,
> > however, that no indemnification shall be paid to the Indemnitee:
> 
> (a)         to the extent prohibited by the DGCL, the Certificate of
> Incorporation or the Bylaws;
> 
> (b)        to the extent payment with respect to any indemnifiable matter is
> actually made to the Indemnitee under a valid and collectible insurance policy
> or under a valid and enforceable indemnity clause, bylaw or other agreement of
> the Company or any other Person on whose board the Indemnitee serves at the
> request of the Company; or
> 
> (c)        in connection with an action, suit or proceeding, or part thereof
> (including  claims and counterclaims) initiated by the Indemnitee, except a
> judicial proceeding or arbitration pursuant to Section 10 to enforce the
> rights under this Agreement, unless the action, suit or proceeding (or part
> thereof) was authorized by the Board.

 

--------------------------------------------------------------------------------

 

> >             3.    Indemnification in Proceedings other than Proceedings by
> > or in the Right of the Company. Subject to Section 2, the Indemnitee shall
> > be entitled to the indemnification rights provided in this Section 3 if the
> > Indemnitee was, is, or is threatened to be made, a party to or a participant
> > in any Proceeding (other than a Proceeding by or in the right of the
> > Company) by reason of the Indemnitee's Corporate Status, or by reason of
> > anything done or not done by the Indemnitee in any such capacity. Pursuant
> > to this Section 3, the Indemnitee shall be indemnified against all costs,
> > judgments, penalties, fines, liabilities, amounts paid in settlement by or
> > on behalf of the Indemnitee, and Expenses (including all interest,
> > assessments and other charges paid or payable in connection with or in
> > respect of such Expenses) actually and reasonably incurred by or on behalf
> > of the Indemnitee in connection with such Proceeding or any claim, issue or
> > matter therein, if the Indemnitee acted in good faith and in a manner the
> > Indemnitee reasonably believed to be in or not opposed to the best interests
> > of the Company, and with respect to any criminal Proceeding, had no
> > reasonable cause to believe the Indemnitee's conduct was unlawful.
> > 
> >             4.    Indemnification in Proceedings by or in the Right of the
> > Company. Subject to Section 2, the Indemnitee shall be entitled to the
> > indemnification rights provided in this Section 4 if the Indemnitee was, is,
> > or is threatened to be made, a party to or participant in any Proceeding
> > brought by or in the right of the Company to procure a judgment in its favor
> > by reason of the Indemnitee's Corporate Status, or by reason of anything
> > done or not done by the Indemnitee in any such capacity. Pursuant to this
> > Section 4, the Indemnitee shall be indemnified against all costs, judgments,
> > penalties, fines, liabilities, amounts paid in settlement by or on behalf of
> > the Indenmitee, and Expenses (including all interest, assessments and other
> > charges paid or payable in connection with or in respect of such Expenses)
> > actually and reasonably incurred by or on behalf of the Indemnitee in
> > connection with such Proceeding or any claim, issue or matter therein, if
> > the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
> > believed to be in or not opposed to the best interests of the Company;
> > provided, however, that no such indemnification shall be made in respect of
> > any claim, issue or matter as to which applicable law expressly prohibits
> > such indemnification by reason of any adjudication of liability of the
> > Indemnitee to the Company, unless and only to the extent that the Court of
> > Chancery of the State of Delaware or the court in which such action or suit
> > was brought shall determine upon application that, despite the adjudication
> > of liability but in view of all the circumstances of the case, the
> > Indemnitee is entitled to indemnification for such costs, judgments,
> > penalties, fines, liabilities and Expenses as such court shall deem proper.
> > 
> >             5.    Indemnification for Costs, Charges and Expenses of
> > Successful Party. Notwithstanding the limitations of Sections 3 and 4, to
> > the extent that the Indemnitee is successful, on the merits or otherwise, in
> > whole or in part, in defense of any Proceeding or in defense of any claim,
> > issue or matter therein, including, without limitation, the dismissal of any
> > action without prejudice, or if it is ultimately determined that the
> > Indemnitee is otherwise entitled to be indemnified against Expenses, the
> > Indemnitee shall be indemnified against all Expenses actually and reasonably
> > incurred by the Indemnitee in connection therewith.
> > 
> >  
> > 
> >             6.    Partial Indemnification. If the Indemnitee is entitled
> > under any provision of this Agreement to indemnification by the Company for
> > some or a portion of the costs, judgments, penalties, fines, liabilities or
> > Expenses actually and reasonably incurred in connection with any Proceeding,
> > but not, however, for the total amount thereof, the Company shall
> > nevertheless

2

--------------------------------------------------------------------------------

 

> > indemnify the Indemnitee for the portion of such costs, judgments,
> > penalties, fines, liabilities and Expenses actually and reasonably incurred
> > to which the Indemnitee is entitled.
> > 
> >             7.    Indemnification for Expenses of a Witness and Additional
> > Expenses. Notwithstanding any other provision of this Agreement, to the
> > maximum extent permitted by applicable law, the Indemnitee shall be entitled
> > to indemnification against all Expenses actually and reasonably incurred or
> > suffered by the Indemnitee or on the Indemnitee's behalf if the Indemnitee
> > appears as a witness or otherwise incurs legal expenses as a result of or
> > related to the Indemnitee's service as a director or officer of the Company,
> > in any threatened, pending or completed legal, administrative, investigative
> > or other proceeding or matter to which the Indemnitee neither is, nor is
> > threatened to be made, a party.
> > 
> >             8.    Determination of Entitlement to Indemnification. Upon
> > written request by the Indemnitee for indemnification pursuant to Sections
> > 3, 4, 5, 6 or 7, the entitlement of the Indemnitee to indemnification, to
> > the extent not expressly provided for pursuant to the terms of this
> > Agreement, shall be determined by the following person or persons, who shall
> > be empowered to make such determination: (a) if a Change of Control shall
> > have occurred, by Independent Counsel in a written opinion to the Board, a
> > copy of which shall be delivered to the Indemnitee; and (b) if a Change of
> > Control shall not have occurred, (i) by the Board by a majority vote of
> > Disinterested Directors, whether or not such majority constitutes a quorum;
> > (ii) by a committee of Disinterested Directors designated by a majority vote
> > of such directors, whether or not such majority constitutes a quorum; (iii)
> > if there are no Disinterested Directors, or if the Disinterested Directors
> > so direct, by Independent Counsel in a written opinion to the Board, a copy
> > of which shall be delivered to the Indemnitee; or (iv) the stockholders of
> > the Company. Such Independent Counsel shall be selected by the Board and
> > approved by the Indemnitee. Upon any failure of the Board so to select such
> > Independent Counsel or upon the failure of the Indemnitee so to approve,
> > such Independent Counsel shall be selected upon application to a court of
> > competent jurisdiction. Such determination of entitlement to indemnification
> > shall be made not later than 30 days after receipt by the Company of a
> > written request for indemnification. Such request shall include
> > documentation or information that is necessary for such determination and
> > which is reasonably available to the Indemnitee. Any Expenses incurred by
> > the Indemnitee in connection with a request for indemnification or payment
> > of Expenses hereunder, under any other agreement, any provision of the
> > Certificate of Incorporation, Bylaws or any directors' and officers'
> > liability insurance of the Company, shall be borne by the Company. The
> > Company shall indemnify the Indemnitee for any such Expense and agrees to
> > hold the Indemnitee harmless therefrom irrespective of the outcome of the
> > determination of the Indemnitee's entitlement to indemnification. If the
> > person or persons making such determination shall determine that the
> > Indemnitee is entitled to indemnification as to part (but not all) of the
> > application for indemnification, such person or persons shall reasonably
> > prorate such partial indemnification among the claims, issues or matters at
> > issue at the time of the determination. If it is determined that the
> > Indemnitee is entitled to indemnification, payment to the Indemnitee shall
> > be made within seven days after such determination.
> > 
> >             9.   Presumptions and Effect of Certain Proceedings. The
> > Secretary of the Company shall, promptly upon receipt of the Indemnitee's
> > request for indemnification, advise in writing the Board or such other
> > person or persons empowered to make the determination as provided in Section
> > 8 that the Indemnitee has made such request for indemnification. Upon making
> > such request for indemnification, the Indemnitee shall be presumed to be
> > entitled to indemnification 
> > 
> >  
> > 
> > 3
> > 
> >  

--------------------------------------------------------------------------------

> >  
> > 
> >  
> > 
> > hereunder and the Company shall have the burden of proof in making any
> > determination contrary to such presumption. If the person or persons so
> > empowered to make such determination shall have failed to make the requested
> > determination with respect to indemnification within 30 days after receipt
> > by the Company of such request, a requisite determination of entitlement to
> > indemnification shall be deemed to have been made and the Indemnitee shall
> > be absolutely entitled to such indemnification, absent actual and material
> > fraud in the request for indemnification. The termination of any Proceeding
> > described in Sections 3 or 4 by judgment, order, settlement or conviction,
> > or upon a plea of nolo contendere or its equivalent, shall not, of itself,
> > (a) create a presumption that the Indemnitee did not act in good faith and
> > in a manner that the Indemnitee reasonably believed to be in or not opposed
> > to the best interests of the Company, or, with respect to any criminal
> > Proceeding, that the Indemnitee had reasonable cause to believe that the
> > Indemnitee's conduct was unlawful; or (b) otherwise adversely affect the
> > rights of the Indemnitee to indemnification except as may be provided
> > herein.

 

> >             10.   Remedies of the Indemnitee in Cases of Determination not
> > to Indemnify or to pay Expenses. In the event that a determination is made
> > that the Indemnitee is not entitled to indemnification hereunder or if
> > payment has not been timely made following a determination of entitlement to
> > indemnification pursuant to Sections 8 and 9, or if Expenses are not paid
> > pursuant to Section 15, the Indemnitee shall be entitled to final
> > adjudication in a court of competent jurisdiction of entitlement to such
> > indemnification or payment. Alternatively, the Indemnitee, at the
> > Indenmitee's option, may seek an award in an arbitration to be conducted by
> > a single arbitrator pursuant to the rules of the American Arbitration
> > Association, such award to be made within 60 days following the filing of
> > the demand for arbitration. The Company shall not oppose the Indemnitee's
> > right to seek any such adjudication or award in arbitration or any other
> > claim. The determination in any such judicial proceeding or arbitration
> > shall be made de novo and the Indemnitee shall not be prejudiced by reason
> > of a determination (if so made) pursuant to Section 8 or 9 that the
> > Indemnitee is not entitled to indemnification. If a determination is made or
> > deemed to have been made pursuant to the terms of Section 8 or 9 that the
> > Indemnitee is entitled to indemnification, the Company shall be bound by
> > such determination and is precluded from asserting that such determination
> > has not been made or that the procedure by which such determination was made
> > is not valid, binding and enforceable. The Company further agrees to
> > stipulate in any such court or before any such arbitrator that the Company
> > is bound by all the provisions of this Agreement and is precluded from
> > making any assertions to the contrary. If the court or arbitrator shall
> > determine that the Indemnitee is entitled to any indemnification or payment
> > of Expenses hereunder, the Company shall pay all Expenses actually and
> > reasonably incurred by or on behalf of the Indemnitee in connection with or
> > in relation to such adjudication or award in arbitration (including, but not
> > limited to, any appellate Proceedings).
> > 
> >             11.   Non-Exclusivity. Indemnification and payment of Expenses
> > provided by this Agreement shall not be deemed exclusive of any other rights
> > to which the Indemnitee may now or in the future be entitled under any
> > provision of the Bylaws of the Company or other organizational documents of
> > the Company, vote of stockholders or resolution of directors, provision of
> > law, agreement or otherwise.
> > 
> >             12.    Expenses to Enforce Agreement. In the event that the
> > Indemnitee is subject to or intervenes in any Proceeding in which the
> > validity or enforceability of this Agreement is at issue or seeks an
> > adjudication or award in arbitration to enforce the Indemnitee's rights
> > under, or to recover damages for breach of this Agreement, the Indemnitee,
> > if the Indemnitee prevails in
> > 
> > 4

--------------------------------------------------------------------------------

> >  
> > 
> >  whole or in part in such action, shall be entitled to recover from the
> > Company and shall be indemnified by the Company against any actual Expenses
> > incurred by the Indemnitee.
> > 
> >             13.   Continuation of Indemnity. All agreements and obligations
> > of the Company contained herein shall continue during the period the
> > Indemnitee is a director, officer, employee, fiduciary or agent of the
> > Company or is serving at the request of the Company as a director, officer,
> > employee, fiduciary or agent of any other entity (including, but not limited
> > to, another corporation, partnership, limited liability company, joint
> > venture, trust, employee benefit plan or other enterprise) and shall
> > continue thereafter with respect to any possible claims based on the fact
> > that the Indemnitee was a director, officer, employee, fiduciary or agent of
> > the Company or was serving at the request of the Company as a director,
> > officer, employee, fiduciary or agent of any other entity (including, but
> > not limited to, another corporation, partnership, limited liability company,
> > joint venture, trust, employee benefit plan or other enterprise). This
> > Agreement shall be binding upon all successors and assigns of the Company
> > (including any transferee of all or substantially all its assets and any
> > successor by merger or operation of law) and shall inure to the benefit of
> > the heirs, personal representatives and estate of the Indemnitee.
> > 
> >             14.   Notification and Defense of Claim. Promptly after receipt
> > by the Indemnitee of notice of any Proceeding, the Indemnitee will, if a
> > claim in respect thereof is to be made against the Company under this
> > Agreement, notify the Company in writing of the commencement thereof; but
> > the omission so to notify the Company will not relieve it from any liability
> > that it may have to the Indemnitee. Notwithstanding any other provision of
> > this Agreement, with respect to any such Proceeding of which the Indemnitee
> > notifies the Company:
> > 
> > > (a)     the Company shall be entitled to participate therein at its own
> > > expense; and
> > > 
> > > (b)     except as otherwise provided in this Section 14(b), to the extent
> > > that it may wish, the Company, jointly with any other indemnifying party
> > > similarly notified, shall be entitled to assume the defense thereof, with
> > > counsel satisfactory to the Indemnitee. After notice from the Company to
> > > the Indemnitee of its election so to assume the defense thereof, the
> > > Company shall not be liable to the Indemnitee under this Agreement for any
> > > expenses of counsel subsequently incurred by the Indemnitee in connection
> > > with the defense thereof except as otherwise provided below. The
> > > Indemnitee shall have the right to employ the Indemnitee's own counsel in
> > > such Proceeding, but the fees and expenses of such counsel incurred after
> > > notice from the Company of its assumption of the defense thereof shall be
> > > at the expense of the Indemnitee unless, (i) the employment of counsel by
> > > the Indemnitee has been authorized by the Company, (ii) the Indemnitee
> > > shall have reasonably concluded that there may be a conflict of interest
> > > between the Company and the Indemnitee in the conduct of the defense of
> > > such action, or (iii) the Company shall not within 15 days of receipt of
> > > notice from the Indemnitee in fact have employed counsel to assume the
> > > defense of the action, in each of which cases the fees and expenses of the
> > > Indemnitee's counsel shall be at the expense of the Company. The Company
> > > shall not be entitled to assume the defense of any Proceeding brought by
> > > or on behalf of the Company or as to which the Indemnitee shall have made
> > > the conclusion provided for in (ii) above; and
> > > 
> > > (c)     if the Company has assumed the defense of a Proceeding, the
> > > Company shall not be liable to indemnify the Indemnitee under this
> > > Agreement for any amounts 
> > > 
> > >  
> > > 
> > > 5

--------------------------------------------------------------------------------

> > >  
> > > 
> > > paid in settlement of any Proceeding effected without the Company's prior
> > > written consent. The Company shall not settle any Proceeding in any manner
> > > that would impose any penalty or limitation on or disclosure obligation
> > > with respect to the Indemnitee without the Indemnitee's prior written
> > > consent. Neither the Company nor the Indemnitee will unreasonably withhold
> > > its consent to any proposed settlement.

 

> >             15.   Payment of Expenses. All Expenses incurred by the
> > Indemnitee in advance of the final disposition of any Proceeding shall be
> > paid by the Company at the request of the Indemnitee, each such payment to
> > be made within seven days after the receipt by the Company of a statement or
> > statements from the Indemnitee requesting such payment or payments from time
> > to time, whether prior to or after final disposition of such Proceeding. The
> > Indemnitee's entitlement to such Expenses shall include those incurred in
> > connection with any Proceeding by the Indemnitee seeking a judgment in court
> > or an adjudication or award in arbitration pursuant to this Agreement
> > (including the enforcement of this provision). Such statement or statements
> > shall reasonably evidence the expenses and costs incurred by the Indemnitee
> > in connection therewith and shall include or be accompanied by an
> > undertaking, in substantially the form attached as Exhibit A, by or on
> > behalf of the Indemnitee to reimburse such amount if it is finally
> > determined, after all appeals by a court of competent jurisdiction, that the
> > Indemnitee is not entitled to be indemnified against such Expenses by the
> > Company as provided by this Agreement or otherwise. The payment of Expenses
> > shall be made without regard to the Indemnitee's ability to repay the
> > Expenses and without regard to the Indemnitee's ultimate entitlement to
> > indemnification under the other provisions of this Agreement. The payment of
> > Expenses shall be unsecured and interest-free.

> >             16.     Severability; Prior Indemnification Agreements. If any
> > provision or provisions of this Agreement shall be held to be invalid,
> > illegal or unenforceable for any reason whatsoever (a) the validity,
> > legality and enforceability of the remaining provisions of this Agreement
> > (including without limitation, all portions of any paragraphs of this
> > Agreement containing any such provision held to be invalid, illegal or
> > unenforceable, that are not by themselves invalid, illegal or unenforceable)
> > shall not in any way be affected or impaired thereby, and (b) to the fullest
> > extent possible, the provisions of this Agreement (including, without
> > limitation, all portions of any paragraph of this Agreement containing any
> > such provision held to be invalid, illegal or unenforceable, that are not
> > themselves invalid, illegal or unenforceable) shall be construed so as to
> > give effect to the intent of the parties that the Company provide protection
> > to the Indemnitee to the fullest enforceable extent. This Agreement shall
> > supersede and replace any prior indemnification agreements entered into by
> > and between the Company and the Indemnitee and any such prior agreements
> > shall be terminated upon execution of this Agreement.
> > 
> >  
> > 
> >  
> > 
> >             17.     Headings; References; Pronouns. The headings of the
> > sections of this Agreement are inserted for convenience only and shall not
> > be deemed to constitute part of this Agreement or to affect the construction
> > thereof. References herein to section numbers are to sections of this
> > Agreement. All pronouns and any variations thereof shall be deemed to refer
> > to the masculine, feminine, neuter, singular or plural as appropriate.
> > 
> >  
> > 
> >  
> > 
> >            18.      Definitions. For purposes of this Agreement:
> > 
> >  
> > 
> > "Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
> > Securities Exchange Act of 1934.

6

--------------------------------------------------------------------------------

 

> > "Board" means the Board of Directors of the Company.
> > 
> >  
> > 
> > "Bylaws" means the Bylaws of the Company.
> 
>           "Certificate of Incorporation" means Certificate of Incorporation of
> the Company.
> 
>  
> 
> > "Change in Control" means the occurrence of any one of the following:

> >             (a)     any Person, including any "group", as defined in Section
> > 13(d)(3) of the Securities Exchange Act of 1934, is or becomes the
> > Beneficial Owner, directly or indirectly, of securities of the Company
> > representing a majority of the combined voting power of the Company's then
> > outstanding securities, excluding any Person who becomes such a Beneficial
> > Owner in connection with a Qualifying Business Combination described in
> > paragraph (c) below or who becomes such a Beneficial Owner as a result of a
> > change in ownership percentage resulting solely from an acquisition of
> > securities by the Company; or

> >             (b)     there is consummated a reorganization, merger or
> > consolidation of the Company with, or sale or other disposition of at least
> > 80% of the assets of the Company in one or a series of related transactions
> > to, any other Person (a "Business Combination"), other than a Business
> > Combination that would result in the voting securities of the Company
> > outstanding immediately prior to such Business Combination continuing to
> > represent (either by remaining outstanding or by being converted into voting
> > securities of the surviving entity or any parent thereof) more than 50% of
> > the combined voting power of the securities of the Company or such surviving
> > entity or any parent thereof outstanding immediately after such Business
> > Combination (a "Qualifying Business Combination"); or

> >             (c)     the shareholders of the Company approve a plan of
> > complete liquidation or dissolution of the Company or there is consummated
> > an agreement for the sale or disposition by the Company of all or
> > substantially all the Company's assets, other than a sale or disposition by
> > the Company of all or substantially all the Company's assets to an entity,
> > more than 50% of the combined voting power of the outstanding securities of
> > which is owned by shareholders of the Company in substantially the same
> > proportions as their ownership of the Company immediately prior to such
> > sale.

>              "Corporate Status" means the status of a person who is or was a
> director, officer, employee, fiduciary or agent of the Company or of any other
> entity including, but not limited to, another corporation, partnership,
> limited liability company, joint venture, trust, employee benefit plan or
> other enterprise that such person is or was serving at the request of the
> Company.
> 
>             "DGCL" means the Delaware General Corporation Law.
> 
>            "Disinterested Director" means a director of the Company who is not
> or was not a party to the Proceeding in respect of which indemnification is
> being sought by the Indemnitee.
> 
> 7

--------------------------------------------------------------------------------

>            "Expenses" includes, without limitation, expenses incurred in
> connection with the defense or settlement of any and all investigations,
> judicial or administrative proceedings or appeals, court costs, transcript
> costs, attorneys' fees, witness fees and expenses, fees and expenses of
> accountants and other advisors, expert fees and expenses, duplication costs,
> printing and binding costs, telephone charges, postage, delivery service fees,
> retainers and disbursements and advances thereon, the premium, security for,
> and other costs relating to any bond (including cost bonds, appraisal bonds or
> their equivalents), and any expenses of establishing a right to
> indemnification under Sections 8, 10 and 12 but shall not include the amount
> of judgments, fines or penalties actually levied against the Indemnitee.
> 
>            "Independent Counsel" means a law firm or a member of a law firm
> that is experienced in matters of corporation law and neither currently is nor
> in the past three years has been retained to represent: (a) the Company (or
> any majority stockholder thereof) or the Indemnitee or any affiliate of either
> thereof in any matter material to either such party, or (b) any other party to
> the Proceeding giving rise to a claim for indemnification hereunder.
> Notwithstanding the foregoing, the term "Independent Counsel" shall not
> include any person who, under the applicable standards of professional conduct
> then prevailing, would have a conflict of interest in representing either the
> Company or the Indemnitee in an action to determine the Indemnitee's right to
> indemnification under this Agreement. The Company agrees to pay the reasonable
> fees of the Independent Counsel referred to above and to fully indemnify such
> counsel against any and all Expenses, claims, liabilities and damages arising
> out of or in relation to this Agreement or its engagement pursuant hereto.
> 
>            "Person" means an individual, a partnership, a joint venture, a
> corporation, an association, a trust, an estate or other entity or
> organization, including a government or any department or agency thereof.
> 
>  
> 
>            "Proceeding" includes any threatened, pending or completed
> investigation, action, suit, arbitration, alternate dispute
> resolution/mechanism, inquiry, administrative hearing or any other proceeding,
> whether brought by or in the right of the Company or otherwise, against the
> Indemnitee, for which indemnification is not prohibited under Sections 2(a),
> (b), (c) and (d) and whether of a civil, criminal, administrative or
> investigative nature, including, but not limited to, actions, suits or
> proceedings in which the Indemnitee may be or may have been involved as a
> party or otherwise, by reason of the fact that the Indemnitee is or was a
> director, officer, employee, fiduciary or agent of the Company, or is or was
> serving, at the request of the Company, as a director, officer, employee,
> fiduciary or agent of any other entity, including, but not limited to, another
> corporation, partnership, limited liability company, joint venture, trust,
> employee benefit plan or other enterprise, or by reason of anything done or
> not done by the Indemnitee in any such capacity, whether or not the Indemnitee
> is acting or serving in such capacity at the time any liability or expense is
> incurred for which indemnification, reimbursement or advancement of expenses
> can be provided under this Agreement.

 

> >            19.   Miscellaneous. (a) This Agreement shall be governed by, and
> > construed in accordance with, the laws of the State of Delaware.
> > 
> >  
> > 
> >  
> > 
> > (b)     This Agreement may be executed in one or more counterparts, each of
> > which shall for all purposes be deemed to be an original but all of which
> > together shall constitute one and the same agreement. Only one such
> > counterpart signed by the party 
> > 
> >  
> > 
> > 8

--------------------------------------------------------------------------------

> >  
> > 
> > against whom enforceability is sought need be produced as evidence of the
> > existence of this Agreement.
> > 
> >  
> > 
> >  
> > 
> > (c)     This Agreement shall not be deemed an employment contract between
> > the Company and the Indemnitee who is an officer of the Company.

> > (d)     Upon a payment to the Indemnitee under this Agreement, the Company
> > shall be subrogated to the extent of such payment to all the rights of the
> > Indemnitee to recover against any Person for such liability, and the
> > Indemnitee shall execute all documents and instruments required and shall
> > take such other actions as may be necessary to secure such rights, including
> > the execution of such documents as may be necessary for the Company to bring
> > suit to enforce such rights.

> > (e)     No supplement, modification or amendment of this Agreement shall be
> > binding unless executed in writing by both parties hereto. No waiver of any
> > of the provisions of this Agreement shall be deemed or shall constitute a
> > waiver of any other provisions hereof (whether or not similar) nor shall
> > such waiver constitute a continuing waiver.
> > 
> >  
> > 
> >  
> > 
> > (f)      The Company shall not be liable under this Agreement to make any
> > payment which is prohibited by applicable law, including, without
> > limitation, any liability of the Indemnitee to the Company under Section
> > 16(b) of the Securities Exchange Act of 1934.
> > 
> >  

 

>            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
> on and as of the day and year first above written.

                                                                        MINERALS
TECHNOLOGIES INC.

                                                                        By:
                                                                 
                                                                        Name:
Kirk G. Forrest
                                                                        Title:
Vice President, General Counsel & Secretary

                                                                                                                                               
                                   
                                               

                                                                       
INDEMNITEE

                                                                       
                                                                       
                                                                        Name:
                                                                        Title: 

 

9

--------------------------------------------------------------------------------

 

EXHIBIT A

 

 

 

UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES

 

 

>            I,                                  , agree to reimburse the
> Company for all Expenses paid by the Company in connection with any
> Proceeding, upon the terms and subject to the conditions set forth in Section
> 15 of the Indemnification Agreement dated as of                             ,
> between the Company and me (the defined terms herein being as defined in such
> agreement).
> 
>  
> 
>  
> 
>  
> 
>  

                                                                      
Signature:                                                        
                                                                       Name:  

 
